Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 5/8/2022, that cancelled claims 1-15 and added claims 16-27, is acknowledged.
	Claims 16-27 are pending.
Priority
	The instant application is a 371 of PCT/PL2019/000012, filed 1/31/2019, which claims priority to PLP.424452, filed 1/31/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Abstract
The abstract of the disclosure is objected to for the following reasons:
 It recites “The invention relates to.”  The should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  
It recites “a novel use of benzazepine,” which refers to the invention’s purported merits.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Information Disclosure Statement
The information disclosure statement filed 5/8/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a) it does not have a column that provides a space next to each document to be considered for the examiner’s initials, b) it does not provide copies of foreign patents, c) it does not list US patent documents by inventor, patent or publication number, and issue or publication date, d) it does not list foreign patents with publication dates.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing elements will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/8/2022 is acknowledged.  The traversal is on the grounds that the Examiner has failed to consider the claimed subject-matter as a whole and that the instant invention is for use in the prophylaxis and/or treatment of optic and/or eye diseases selected from a group of diseases.  This is not found persuasive because the technical feature that links the grouped inventions is the compound of instant formula (1), which is taught by Ikonomidou ‘936.  Since compounds of formula (1) are known in the prior art, the technical feature is not special and the groups of inventions therefore lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the compound of formula (6) as the species of formula (1) and glaucoma as the optic or eye disease in the reply filed on 5/8/2022 is acknowledged.  
Note: Since Applicant elected Group I, which is directed toward compounds, the election of an optic or eye disease is not required at this time.
The traversal is on the grounds that the invention possesses unity of invention.  This is not found persuasive because the technical feature that links the grouped inventions is the compound of instant formula (1), which is taught by Ikonomidou ‘936.  Since compounds of formula (1) are known in the prior art, the technical feature is not special and the groups of inventions therefore lack unity.
The requirement is still deemed proper and is therefore made FINAL.
In the course of the search, the species election was broadened to include compounds of formulas (7) and (8).
Claims 22-27 are withdrawn from consideration as being directed toward a non-elected invention.
Claims 16-21 are examined on the merits herein.
Claim Objections
Claim 16 is objected to because of the following informalities:  
The phrase “stand for a group with” on page 2 should be substituted with the term “is.”
The term “represents” on page 3 should be substituted with the term “is.”
The phrase “independently represent” on page 3 should be substituted with “are independently.”
Claims 17-21 are objected to because of the following informalities:  
The verbiage following the recitation of the compounds in these claims appears to be redundant and should be deleted since these claims depend on claim 16 and incorporate all the limitations of claim 16 as part of their claim limitations.  
Claims 19-21 are objected to because of the following informalities:  
The phrase “being” should be substituted with “wherein the compound of formula (1) is.”
The phrase “having formula (6)” in claim 19 should be omitted. 
The phrase “having formula (7)” in claim 20 should be omitted. 
The phrase “having formula (8)” in claim 21 should be omitted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recites the limitations "the general formula (1),” “the general formula (4),” the general formula (5)”.  There is insufficient antecedent basis for these limitations in the claims.
For the purposes of examination, this phrase is interpreted as “general formula (1).”
Claims 16-18 recite the phrases “A compound of the general formula (1),”  “The compound of claim 16 having the general formula (4),” “The compound of claim 16 having the general formula (5),” respectively, followed by a structure.  These phrases are indefinite because the term “general” is confusing and it makes it  is unclear as to whether the compounds are formulas (1), (4), or (5) or if they are similar to formulas (1), (4), or (5).  For example, regarding formula (I), can a general formula of formula (I) encompass a compound without the -CH2R1 group?  Can a general compound of formula (I) exclude R2 and/or R3?  Can a general compound of formula (I) add R groups to the ring structures, etc.?  Or is general formula (I), formula (I) as it is drawn and recited in instant claim 16?
For the purposes of examination, these phrases are interpreted as a “A compound of formula (1),” “The compound of claim 16 having formula (4),” “The compound of claim 16 having formula (5).” 
The phrases "such as," “preferably,” and “e.g.,” render claim 16 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, the diseases, symptoms, causes, compounds, and genus of compounds, that follow these recitations are interpreted as not further limiting the instant claim.
The phrases “a biolabile carboxylic ester forming group” and “a biolabile phosphonic acid ester,” render claim 16 indefinite because this phrase is not further defined in the specification and it is not known how the term biolabile further limits these phrases.  Furthermore, it is not clear how a carboxylic ester group is different from a carboxylic ester forming group.
For the purposes of examination, “biolabile” is interpreted as not further limiting the phrase and “forming group” is interpreted as not further limiting a carboxylic ester.
The phrase “all stereoisomers,” renders claim 16 indefinite.  Does this phrase refer to all known stereoisomers or stereoisomers thereof, in reference to formula (1)?
For the purposes of examination, this phrase is interpreted as stereoisomers thereof in reference to Formula (1).  
The definition of R5 renders claim 16 indefinite, as the Markush language is unclear and it is not understood what group is being chosen from and what substituents are optional.  See MPEP 2173.05(h)  for guidelines on proper Markush language.
For the purposes of examination, R5 is interpreted as selected from an alkoxyalkyl group, the phenylalkyl group, and the phenyloxy alkyl group.
Claim 16 recites the limitation "the prophylaxis," and “the preparation” in the paragraph above (i).  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, these phrases are interpreted as “prophylaxis” and “preparation.”
The phrase “for use in the prophylaxis and/or treatment and/or for the use in the preparation of pharmaceutical compositions for prophylaxis and/or treatment of optic and/or eye diseases selected from the group consisting of,” renders claims 16-21 indefinite.  It is not clear if the compounds of Formula (1) are used in pharmaceutical compositions or merely used in an ancillary manner to prepare the pharmaceutical compositions.  
It is also not clear how optic and eye diseases differ from one another since optic and eye are synonyms.
Furthermore, regarding the Markush language, it is not clear what diseases are being selected from.  See MPEP 2173.05(h)  for guidelines on proper Markush language.
For the purposes of examination, this phrase is interpreted as “for use in prophylaxis and/or treatment of optic and/or eye diseases.”  
For the purposes of examination, “optic and/or eye diseases,” is interpreted as “optic diseases”
For the purposes of examination, the Markush group is interpreted as selected from the group consisting of (i)-(xiv), and (xv).
The phrase “or none” renders claim 16 indefinite.  It is not understood what this phrase is referring back to.  Is it referring to cyclosporine, immunosuppressive agents, or something else entirely.
For the purposes of examination, this phrase is interpreted as not further limiting the claim.  
Claims 17-18 recites the limitation "in claim 1” and “the symbols.”  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, in claim 1 is interpreted as in claim 16 and the symbols  is interpreted as the R groups.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, claims 16-21, are interpreted as set forth in the above 35 USC 112 rejections.

Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2005/0153936 to Ikonomidou (PTO-892, 3/17/2022).
Ikonomidou ‘936 teaches benzazepine, benzoxazepine, and benzo-thiazepine-N-acetic acid derivatives having neutral endopeptidase and/or human soluble endopeptidase inhibitor activity (abstract).  
Specifically exemplified are the following compounds:
Instantly claimed compound (6)
Instantly claimed compound (7)
Instantly claimed compound (8)

    PNG
    media_image1.png
    201
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    414
    media_image3.png
    Greyscale


(pgs. 5-6, claims 4-6).
Regarding the intended use recitations in the instant claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the compounds of Ikonomidou ‘936 and the compounds of the instant claims are structurally identical and Ikonomidou ‘936 teaches these compounds for use in pharmaceutical/therapeutic compositions, the instant claims limitations appear to be met.  See MPEP 2173.05(g).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/964,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘984 claim the same compounds of instant formulas (1)-(8), wherein R1-R8 and A are defined identically.  
Since claims 8-15 of ‘984 do not fall within the four statutory classes under 101, these claims are being rejected as product claims.  If claims 8-15 are amended to method of use claims, they are still rejected since the instant compounds are taught by the instant specification for the same use as that claimed in claim 8-15 of ‘984. 
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Col, 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. Court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted. . .”.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622